Citation Nr: 0629463	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral strain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee internal derangement residuals and 
anterior cruciate ligament repair residuals, currently 
evaluated as 10 percent disabling, to include the issue of 
entitlement to a separate compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from January 1989 to January 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Regional Office which denied an 
increased disability evaluation for the veteran's lumbosacral 
strain.  In January 2004, the Jackson, Mississippi, Regional 
Office denied an increased disability evaluation for the 
veteran's left knee internal derangement residuals with 
anterior cruciate ligament repair residuals.  

The issue of an increased evaluation for the veteran's 
post-operative left knee disorder is REMANDED to the St. 
Louis, Missouri, Regional Office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

In December 2003, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
chronic right knee disorder.  It appears that the RO has not 
had an opportunity to act upon the application.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 in effect prior to September 26, 2003, are 
more favorable to the veteran's claim than the amended 
version of 38 C.F.R. § 4.71a.  

2.  The veteran's lumbosacral spine disability has been shown 
to be manifested by no more than lumbosacral strain; lumbar 
spine degenerative disc disease; lumbar degenerative joint 
disease; a range of motion of the lumbar spine of flexion to 
95 degrees with pain, extension to 30 degrees with pain, 
right lateral flexion to 30 degrees with pain, left lateral 
flexion to 35 degrees, right lateral rotation to 35 degrees, 
and left lateral rotation to 40 degrees on the most recent 
physical evaluation of record ; no chronic radiculopathy; and 
no muscle spasm or tenderness.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
his lumbosacral strain, the Board observes that the RO issued 
VCAA notices to the veteran in December 2002, November 2003, 
and March 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation and the assignment of effective date of an award 
of an increased evaluation; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  The December 
2002 VCAA notice was issued prior to the February 2003 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


II.  Lumbosacral Spine

A.  Historical Review

The veteran's service medical records indicate that he was 
seen for low back pain after a December 1997 motor vehicle 
accident.  The report of a March 1999 VA examination for 
compensation purposes states that the veteran was diagnosed 
with lumbosacral strain with no limitation of motion or other 
functional impairment.  In October 1999, the VA established 
service connection for lumbosacral strain and assigned a 10 
percent evaluation for that disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5295.  

B.  Increased Evaluation

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  

On and before September 25, 2003, the rating schedule 
directed that slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation.  A 20 
percent evaluation required moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 10 percent 
evaluation was warranted for lumbosacral strain where there 
was characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation was warranted for 
intervertebral disc syndrome which was productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation required incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities were to be 
rated using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral strain, lumbar spine intervertebral disc 
syndrome (degenerative disc disease), lumbar spine limitation 
of motion, and other spinal and back disorders.  Under the 
amended rating schedule, lumbosacral strain is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003) to be more favorable 
to the veteran as they require less specific symptoms and are 
more general than the amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2006).  

An October 2002 VA X-ray study of the lumbosacral spine 
revealed no abnormalities.  A November 2002 VA treatment 
record states that the veteran complained of progressive low 
back pain and muscle spasm.  

At a February 2003 VA examination for compensation purposes, 
the veteran complained of a sensation of pressure in the low 
back.  He presented a history of progressive low back pain.  
The veteran denied experiencing any current low back or 
radiating pain.  The VA examiner noted that the claims file 
was not available for review.  On examination of the 
lumbosacral spine, the veteran exhibited a range of motion of 
flexion to 95 degrees, extension to 25 degrees, and lateral 
bending to 25 degrees, bilaterally, with mild pain; intact 
lower extremity sensation and reflexes; no tenderness to 
palpation; and no muscle spasm.  The veteran was diagnosed 
with lumbosacral strain.  

An August 2003 VA orthopedic evaluation relates that the 
veteran complained of chronic low back pain "with some 
lateralization to the right side" which was exacerbated by 
prolonged sitting.  He reported that he was "an avid 
weightlifter."  On examination of the lumbar spine, the 
veteran exhibited a "full" range of motion and an 
"unremarkable' neurological evaluation.  Contemporaneous 
magnetic resonance imaging studies of the lumbosacral spine 
revealed findings consistent with degenerative disc disease 
and mild bilateral facet joint hypertrophic changes.  The 
veteran was diagnosed with lumbar spine degenerative disc 
disease.  

VA clinical documentation dated in September 2003 states that 
the veteran complained of chronic low back pain which 
radiated into both lower extremities.  Treating VA medical 
personnel reported that the veteran exhibited lower 
paraspinal tenderness and normal reflexes, strength, and 
sensation.  An impression of chronic low back pain with 
degenerative disc disease was advanced.  

In his September 2003 notice of disagreement, the accredited 
representative advanced that the record supported assignment 
of an increased evaluation for the veteran's back disorder.  
He believed that at least a 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 and a 
separate 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5010 were warranted.  

At a July 2004 VA examination for compensation purposes, the 
veteran complained of upper lumbar region pain and recurrent 
low back pain.  He denied being given any prescribed bed rest 
or experiencing any radiation of his low back pain into the 
lower extremities.  The veteran clarified that: he was 
employed as a VA policeman; was bothered by wearing his gun 
belt and sitting for prolonged periods of time; and had a 
back brace.  The veteran's claims files were available for 
review.  The VA physician observed that the veteran was not 
wearing a back brace.  On examination of the lumbosacral 
spine, the veteran exhibited a range of motion of flexion to 
95 degrees with pain, extension to 30 degrees with pain, 
right lateral flexion to 30 degrees with pain, left lateral 
flexion to 35 degrees, right lateral rotation to 35 degrees, 
and left lateral rotation to 40 degrees; intact bilateral 
lower extremity reflexes and sensation; no indicia of 
radicular pain on straight leg raising; and no spinal 
tenderness or muscle spasm.  An impression of 
"service-connected lumbosacral strain with degenerative disc 
disease" was advanced.  

VA clinical documentation dated in June 2005 states that the 
veteran complained of chronic radiating low back pain.  He 
was prescribed a TENS unit.  

In a June 2006 written statement, the accredited 
representative advanced that an increased evaluation for the 
veteran's lumbosacral strain was warranted as he was "more 
limited in any physical activity."  In his August 2006 
Informal Brief of Appellant in Appealed Case, the accredited 
representative asserted that "degenerative disc changes in 
the lumbar spine warrant the assignment of an independent 
rating of 10 percent."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service-connected lumbosacral spine disability has 
been objectively shown to be manifested on the most recent 
physical evaluation of record by no more than chronic 
lumbosacral strain; lumbar spine degenerative disc disease; 
lumbar spine degenerative joint disease; a lumbar spine range 
of motion of flexion to 95 degrees with pain, extension to 30 
degrees with pain, right lateral flexion to 30 degrees with 
pain, left lateral flexion to 35 degrees, right lateral 
rotation to 35 degrees, and left lateral rotation to 40 
degrees; and no radiculopathy, muscle spasm, or tenderness.  
Such findings merit the assignment of no more than a 10 
percent evaluation under the provisions of either Diagnostic 
Code 5295; Diagnostic Codes 5003, 5010, 5292; or Diagnostic 
Code 5293 given the absence of objective evidence of muscle 
spasm; loss of unilateral lateral spinal motion while in a 
standing position; moderate lumbar spine limitation of 
motion; and/or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  

In addressing the accredited representative's contention that 
separate compensable evaluations are warranted for the 
veteran's lumbosacral spine disability.  The Board observes 
that the veteran's lumbosacral spine disability has been 
found to be objectively manifested solely by lumbosacral 
spine limitation of motion due to pain and electronic 
diagnostic findings consistent with lumbosacral spine 
degenerative disc disease and degenerative joint disease.  
While the veteran has complained of intermittent 
radiculopathy into the lower extremities, he denied such 
symptomatology on repeated evaluation including the most 
recent VA examination for compensation purposes of record.  
Therefore, the Board finds that the assignment of separate 
compensable evaluations would constitute the evaluation of 
the same disability under various diagnoses and thus be 
contrary to the provisions of 38 C.F.R. § 4.14 (2006).  If, 
for the sake of argument, the diagnosis of lumbar 
degenerative disc disease alone is construed as a separate 
neurologic disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003), a separate compensable 
evaluation could not be assigned given the absence of 
evidence showing incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Therefore, the Board concludes that the 
current 10 percent evaluation adequately reflects the 
veteran's service-connected lumbosacral spine disability 
picture.  

ORDER

An increased evaluation for the veteran's lumbosacral strain 
is denied.  


REMAND

In his March 2005 Appeal to the Board (VA Form 9), the 
veteran tacitly asserts that his left knee disability had 
increased in severity.  He indicated that his disability was 
manifested by severe pain and significant joint instability 
necessitating the use of a knee brace.  In reviewing the 
claims files, the Board observes that the reports of VA 
examinations for compensation purposes of record convey that 
the veteran was found to exhibit no left knee instability.  
The veteran was last afforded a VA examination for 
compensation purposes which encompassed the left knee in July 
2004.  The VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the apparent reported 
increase in severity of the veteran's left knee disability, 
the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Jackson, 
Mississippi, VA Medical Center after 
2005, not already of record, be forwarded 
for incorporation into the record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's post-operative left knee 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
or not the veteran exhibits either 
recurrent left knee subluxation or 
lateral instability.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
disability and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's left knee 
disability upon his vocational pursuits. 

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted. 

3.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his left knee internal derangement 
residuals and anterior cruciate ligament 
repair residuals to include the issue of 
entitlement to a separate compensable 
evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


